Case: 16-17173   Date Filed: 11/27/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-17173
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 1:94-cr-00041-UU-1

UNITED STATES OF AMERICA,
                                                           Plaintiff-Appellant,

                                 versus

STEVEN JACKSON,

                                                         Defendant-Appellee.


                     ________________________

                           No. 16-17334
                       Non-Argument Calendar
                     ________________________

        D.C. Docket Nos. 1:16-cv-22649-UU; 1:94-cr-00041-UU-1

STEVEN JACKSON,
                                                          Petitioner-Appellee,

                                 versus

UNITED STATES OF AMERICA,

                                                       Respondent-Appellant.
              Case: 16-17173      Date Filed: 11/27/2017   Page: 2 of 3


                            ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                (November 27, 2017)

Before HULL, WILLIAM PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:

      The United States appeals the judgment that vacated Steven Jackson’s

sentence to 360 months of imprisonment under the Armed Career Criminal Act, 18

U.S.C. § 924(e)(1), and resentenced him to 324 months of imprisonment. 28

U.S.C. § 2255. The district court ruled that Jackson lacked sufficient predicate

offenses to be sentenced as an armed career offender because, in the wake of

Johnson v. United States, 135 S. Ct. 2551 (2015), and Welch v. United States, 136

S. Ct. 1257 (2016), his conviction in 1976 for robbery with a firearm, Fla. Stat.

§ 812.13 (1974), was not a “violent felony,” 18 U.S.C. § 924(e)(2)(B). Based on

our recent decision in United States v. Fritts, 841 F.3d 937 (11th Cir. 2016), cert.

denied, 137 S. Ct. 2264 (2017), we vacate Jackson’s reduced sentence and remand

for the district court to reinstate his original sentence of 360 months of

imprisonment.

      The district court erred by granting Jackson’s motion to vacate. We have

held repeatedly that a conviction in Florida for robbery, Fla. Stat. § 812.13,


                                           2
               Case: 16-17173     Date Filed: 11/27/2017     Page: 3 of 3


qualifies categorically as a violent felony under the elements clause of the Act.

Fritts, 841 F.3d at 939–42 (discussing United States v. Dowd, 451 F.3d 1244 (11th

Cir. 2006), and United States v. Lockley, 632 F.3d 1238 (11th Cir. 2011)); United

States v. Seabrooks, 839 F.3d 1326, 1338–45 (11th Cir. 2016). It makes no

difference that Jackson was convicted under the 1974 statute instead of the 1987

statute that we considered in Fritts. Both statutes require that the offender take

property “by force, violence, assault, or putting in fear.” See Fla. Stat. § 812.13(1)

(1974); id. § 812.13(1) (1987); see also Seabrooks, 839 F.3d at 1339 (“the robbery

statute has included the requirement of ‘force, violence, assault, or putting in fear’

from the 1970’s to the present”). Jackson’s offense “requires [as an element] both

‘resistance by the victim’ and ‘physical force by the offender’ that overcomes that

resistance.” Fritts, 841 F.3d at 943 (quoting Robinson v. State, 692 So.2d 883, 886

(Fla. 1997)); see also Lockley, 632 F.3d at 1245. Fritts “is the law of this Circuit[

and] . . . bind[s] all subsequent panels unless and until the . . . holding is overruled

by the Court sitting en banc or by the Supreme Court.” Seabrooks, 839 F.3d at

1341 (quoting Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th Cir. 2001)).

      We VACATE Jackson’s reduced sentence of 324 months of imprisonment

and REMAND for the district court to reinstate Jackson’s original sentence of 360

months of imprisonment.




                                            3